SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

773
KA 10-00700
PRESENT: SMITH, J.P., CENTRA, FAHEY, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ANTHONY D. MCCLARY, DEFENDANT-APPELLANT.


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN (FRANK A. SEMINERIO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered January 11, 2010. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a controlled
substance in the third degree and criminal sale of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law and as a matter of discretion in the
interest of justice and a new trial is granted.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of criminal possession of a controlled substance
in the third degree (Penal Law § 220.16 [1]) and criminal sale of a
controlled substance in the third degree (§ 220.39 [1]). We agree
with defendant that reversal is required on the ground that County
Court improperly removed a sworn juror who was not shown to be grossly
unqualified to serve in the case (CPL 270.35 [1]; see generally People
v Buford, 69 NY2d 290, 297-298). Here, a prosecution witness
indicated that he had met the juror in question on two prior
occasions, i.e., at a party at someone’s home and at the apartment of
the witness, when the juror was performing maintenance work there.
The court questioned the juror with respect to the circumstances of
those alleged meetings, but the juror could not recall having had any
prior connection with the witness. The court nonetheless dismissed
the juror, over defendant’s objection, on the ground that the juror
“may or may not know that [the juror] ha[s] had some kind of contact
with one of the witnesses, and so [the juror was] not put in any kind
of spot and we are not put in any kind of spot, we’ll just excuse
[him].” “[W]hile a trial court should lean toward disqualifying a
prospective juror of dubious impartiality when [such prospective]
juror is challenged for cause under CPL 270.20 (1) (b) . . ., the
standard for disqualifying a sworn juror over defendant’s objection
                                 -2-                           773
                                                         KA 10-00700

(i.e., grossly unqualified) is satisfied only when it becomes obvious
that a particular juror possesses a state of mind which would prevent
the rendering of an impartial verdict” (Buford, 69 NY2d at 298
[internal quotation marks omitted]). We are unable to conclude on
this record that there was a basis for the court to have been
“convinced” that the juror was grossly unqualified to serve in the
case (id. at 299; see CPL 270.35 [1]; People v Telehany, 302 AD2d 927,
928). Inasmuch as the erroneous dismissal of a sworn juror is not
subject to harmless error analysis, reversal is required (see People v
Anderson, 70 NY2d 729, 730-731).

     Defendant further contends that reversal is also warranted based
upon specified instances of prosecutorial misconduct. We agree with
defendant that the cumulative effect of those instances requires
reversal. As defendant correctly notes, the prosecutor improperly
“elicited testimony from [detectives] who vouched for the credibility
of the confidential informant by testifying that the confidential
informant had provided reliable information to the police in the past”
(People v Fredrick, 53 AD3d 1088, 1088; see People v Slaughter, 189
AD2d 157, 160, lv denied 81 NY2d 1080). He also improperly elicited
testimony regarding defendant’s postarrest silence during the People’s
case-in-chief, in violation of defendant’s right against self-
incrimination, an error that he compounded by explicitly referencing
defendant’s postarrest silence during summation (see generally People
v Basora, 75 NY2d 992, 993-994). Finally, the prosecutor further
engaged in misconduct by “forcing defendant on cross-examination to
characterize [the] prosecution witnesses as liars” (People v Holden,
244 AD2d 961, 961, lv denied 91 NY2d 926; see People v Edwards, 167
AD2d 864, lv denied 77 NY2d 877). Although defendant failed to
preserve his contention for our review (see CPL 470.05 [2]), we
exercise our power to review it as a matter of discretion in the
interest of justice (see CPL 470.15 [6] [a]; Fredrick, 53 AD3d at
1088). In light of our determination that reversal is required on two
separate grounds, we need not address defendant’s remaining
contentions.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court